Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                             Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/16/2021 has been entered.	
	
		
	DETAILED ACTION
Status of the Claims
Applicant’s remarks/amendments of claims 1 and 3-10 in the reply filed on April 16th, 2021 is acknowledged. Claims 11-14 have been withdrawn. Claim 2 has been cancelled. Claims 1 and 3-14 are pending.
Action on merits of claims 1 and 3-10 follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Okawa (JP 2017/022068, herein after as Okawa ‘068 in view of Kato (US 2009/0239045, hereinafter as Kato ‘045).
Regarding Claim 1, Okawa ‘068 teaches an organic electroluminescent light-emitting element 5comprising: 
a substrate (Fig. 2, (101); [0050]);
a first electrode (103; [0050]) provided on a surface of the substrate;
an insulation bank (105; [0052]) formed to surround at least part of the first electrode; and a surface of the insulation bank has a hydrophilic property (see para. [0062]). It would obvious appears that the insulation bank (105) using a photosensitive resin material having a hydrophilic property.
 10one or moreo one or more organic layers (131-135; [0060] and [0074]) formed on the first electrode surrounded by the insulation bank; and
 a second electrode (104; [0050]) formed on the organic layer; and a light emitting layer (133; [0046]);
Thus, Okawa ‘068 is shown to teach all the features of the claim with the exception of explicitly disclosing the limitation: “each of the organic layers is a coated-type organic layer comprising an oligomer of an organic material; 15the oligomer has a molecular weight of 300 or 
However, Kato ‘045 teaches the organic layer is a coated-type organic layer comprising an oligomer of an organic material, and 15the oligomer has a molecular weight of 200-5000 (see abstract and para. [0039], [0079], [0109], [0110] and [0115]) which overlap the claim range of 300 or more and 5000 or less of an organic material; the oligomer is a polymer of plurality of monomers each 20comprising a structural unit represented by a general formula (I): -[Y]-, wherein Y comprises a skeleton selected from a group consisting of a triarylamine skeleton, an anthracene skeleton a quinacridone skeleton (see para. [0021] and 0098]).  
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Okawa ‘068 by having an oligomer of an organic material, and 15the oligomer has a molecular weight of 300 or more and 5000 or less for the purpose of manufacturing stable organic EL devices in high yield and high efficiency (see para. [0030]) as suggested by Kato ‘045.
Thus, Okawa ‘068 and Kato ‘045 are shown to teach all the features of the claim with the exception of explicitly disclosing the features: “an area of the at least the part of the first electrode surrounded by the insulation bank is 100 µm2 or more and 2500 µm2 or less”.
However, it has been held to be within the general skill of a worker in the art to select the area of the first electrode and the hydrophilic material for the insulation bank layer on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 A person of ordinary skills in the art is motivated to select the area of the first electrode in order to improve the performance of the organic EL devices.

    PNG
    media_image2.png
    295
    460
    media_image2.png
    Greyscale

                          Fig. 2 (Okawa ‘068)

Regarding Claim 3, Kato ‘045 teaches the oligomer (see para. [0020] and [0121]).
Thus, Okawa ‘068 and Kato ‘045 are shown to teach all the features of the claim with the exception of explicitly disclosing the limitation: “a polymer formed by a polymerization of 2 or more and 10 or less of the plurality of monomers”.
However, it has been held to be within the general skill of a worker in the art to select the polymerization of 2 or more and 10 or less of the monomers on the basis of it suitability for the In re Leshin, 125 USPQ 416., 125 USPQ 416. A person of ordinary skills in the art is motivated to have the polymerization of 2 or more and 10 or less of the monomers when this improves the performance of the organic EL devices.
Product by process limitation:
	The expression “formed by a polymerization of 2 or more and 10 or less of the monomers” is/are taken to be a product by process limitation and is given no patentable weight. A product by process claim directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See In re Fessman, 180 USPQ 324, 326 (CCPA 1974); In re Marosi et al., 218 USPQ 289, 292 (Fed. Cir. 1983); In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26 USPQ 57, 61 (2d. Cir. 1935); and particularly In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), all of which make it clear that it is the patentability of the final structure of the product “gleaned” from the process steps, which must be determined in a “product by process” claim, and not the patentability of the process. See also MPEP 2113. Moreover, an old and obvious product produced by a new method is not a patentable product, whether claimed in “product by process” claims or not.
	

Regarding Claims 4-10, Okawa ‘068 and Kato ‘045 are shown to teach all the features of the claim with the exception of explicitly disclosing the formulas of the structural unit as cited in claims 4-10”.
However, it has been held to be within the general skill of a worker in the art to select the known material for the structure unit on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416. A person of ordinary skills in the art is motivated to have the structural unit with the formulas as cited in claims 4-10 in order to improve the performance of the organic EL devices.

Response to Arguments
th, 2021 have been fully considered but they are moot in view of the new ground of rejection.

	Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Yoshida et al. (US 2009/0321725 A1)
Yukinobu (US 2007/0079869 A1)			
Harada et al. (US 2006/0033080 A1)
Kanbe (US 2005/0156148 A1)		
Seki et al. (US 2004/0144975 A1)
		
6.	For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DZUNG TRAN/
Primary Examiner, Art Unit 2829